Citation Nr: 1129989	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-22 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1988.  The Veteran died in February 1994, and his spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, received in June 2010, the appellant indicated that she wished to have a Board hearing via video conference at the local RO.  The hearing was scheduled for June 2, 2011.  However, in a May 2011 personal statement, the appellant stated that she was unable to attend the scheduled video conference hearing.  In June 2011, the appellant indicated that she declined the video conference hearing and preferred to be scheduled for a travel board hearing to be held at the local RO.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2010) (pertaining specifically to hearings before the Board); 38 C.F.R. § 20.702 (2010).  Under these circumstances, in accordance with her request, the Veteran must be provided an opportunity to present testimony before a Veterans Law Judge sitting at a local RO.  

Accordingly, in order to ensure full compliance with due process requirements, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Winston-Salem, North Carolina.  The appellant and her representative should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


